In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-12-00196-CV


                  JONATHON C. MCINTOSH, D.D.S., APPELLANT

                                           V.

            TEXAS STATE BOARD OF DENTAL EXAMINERS, APPELLEE

                          On Appeal from the 250th District Court
                                  Travis County, Texas
           Trial Court No. D-1-GN-11-001527, Honorable Gisela Triana, Presiding

                                  September 17, 2014

                 ORDER STAYING ISSUANCE OF MANDATE
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant Jonathon C. McIntosh, D.D.S. appealed from the district court’s final

judgment affirming the order of the Texas State Board of Dental Examiners, which

issued a suspension of McIntosh’s dental license, probated for a period of five years,

and imposed a fine of $5000. We affirmed the district court’s judgment in March 2014.

See McIntosh v. Tex. State Bd. Of Dental Examiners, No. 07-12-00196-CV, 2014 Tex.

App. LEXIS 2751 (Tex. App.—Amarillo March 10, 2014, pet. denied) (mem. op.).

Thereafter, McIntosh filed a petition for discretionary review with the Supreme Court of
Texas. That court denied his petition on May 23, and denied his motion for rehearing

on July 11.


       McIntosh now has filed with this court a motion asking that we stay issuance of

our mandate, pursuant to Rule 18.2 of the Rules of Appellate Procedure. TEX. R. APP.

P. 18.2 (providing for stay of issuance of mandate pending United States Supreme

Court disposition of petition for writ of certiorari). The Board has not filed a response to

McIntosh’s motion. In his motion, McIntosh asserts he will suffer “serious hardship” and

“substantial harm” if we issue our mandate and the United States Supreme Court grants

him relief.


       McIntosh’s motion also asserts he presented a substantial federal question for

consideration, regarding the proper standard of review for violations of due process in

an administrative hearing, which we decided against him. The motion further states

McIntosh “intends to diligently and timely petition the Supreme Court of the United

States to review this substantial federal question.”


       We grant McIntosh’s motion and will stay issuance of our mandate until further

order. We also further order McIntosh to file with this court a written status report on or

before December 15, 2014, regarding the status of his petition for writ of certiorari in the

United States Supreme Court. If McIntosh fails to file a status report by that date, we

will issue our mandate without further notice.


                                                 Per Curiam




                                             2